Exhibit 10.1

AMENDED AND RESTATED METROCORP BANCSHARES, INC.

2007 STOCK AWARDS AND INCENTIVE PLAN

I. PURPOSE

The purpose of the AMENDED AND RESTATED METROCORP BANCSHARES, INC. 2007 STOCK
AWARDS AND INCENTIVE PLAN (the “Plan”) is to provide a means through which
MetroCorp Bancshares, Inc (the “Company”), and its Affiliates, may attract able
persons to enter the employ of the Company and its Affiliates and to provide a
means whereby those employees, Directors and consultants, upon whom the
responsibilities of the successful administration and management of the Company
and its Affiliates rest, and whose present and potential contributions to the
welfare of the Company and its Affiliates are of importance, can acquire and
maintain stock ownership, thereby strengthening their concern for the welfare of
the Company and its Affiliates and their desire to remain in the Company’s and
its Affiliates’ employ. A further purpose of the Plan is to provide such
employees, Directors and consultants with additional incentive and reward
opportunities designed to enhance the profitable growth of the Company.
Accordingly, the Plan provides for granting Incentive Stock Options,
Nonqualified Stock Options, Stock Appreciation Rights, Restricted Stock Awards,
Performance Awards, Phantom Stock Awards, or any combination of the foregoing,
as is best suited to the circumstances of the particular employee, Director or
consultant as provided herein.

II. DEFINITIONS

The following definitions shall be applicable throughout the Plan unless
specifically modified by any paragraph:

(a) “Affiliate” means any entity with whom the Company would be considered a
single employer under Code Section 414(b) or 414(c); provided, however, that in
applying Code Section 1563(a)(1), (2) and (3) for purposes of determining a
controlled group of corporations under Code Section 414(b), the language “at
least 50 percent” is used instead of “at least 80 percent” each place it appears
in Code Section 1563(a)(1), (2) and (3), and in applying Treasury Regulation
Section 1.414(c)-2 for purposes of determining trades or businesses that are
under common control for purposes of Code Section 414(c), the language “at least
50 percent” is used instead of “at least 80 percent” each place it appears in
Section 1.414(c)-2.

(b) “Award” means, individually or collectively, any Option, Restricted Stock
Award, Phantom Stock Award, Performance Award or Stock Appreciation Right.

(c) “Board” means the Board of Directors of the Company.

(d) “Change of Control” means the occurrence of any of the following events:
(i) the Company shall not be the surviving entity in any merger, consolidation
or other reorganization (or survives only as a subsidiary of an entity other
than a previously wholly-owned subsidiary of the Company), (ii) the Company’s
subsidiary bank is merged or consolidated into, or otherwise acquired by, an
entity other than a wholly-owned subsidiary of the Company; (iii) the Company
sells, leases or exchanges all or substantially all of its assets to any other
person or entity (other than a wholly-owned subsidiary of the Company), (iv) the
Company is to be dissolved and liquidated, (v) any person or entity, including a
“group” as contemplated by Section 13(d)(3) of the 1934 Act, acquires or gains
ownership or control (including, without limitation, power to vote) of more than
50% of the outstanding shares of the Company’s voting stock (based upon voting
power), or (vi) as a result of or in connection with a contested election of
directors, the persons who were directors of the Company before such election
shall cease to constitute a majority of the Board.

Notwithstanding anything herein to the contrary, and only to the extent that an
Award is subject to Section 409A of the Code and payment of the Award pursuant
to the application of the definition of “Change of

 

1



--------------------------------------------------------------------------------

Control” above would cause such Award not to otherwise comply with Section 409A
of the Code, payment of an Award may occur upon a “Change of Control” only to
the extent that the event constitutes a “change in the ownership or effective
control” of the Company or a “change in the ownership of a substantial portion
of the assets” of the Company under Section 409A of the Code and the applicable
Internal Revenue Service and Treasury Department regulations thereunder.

(e) “Change of Control Value” shall mean (i) the per share price offered to
stockholders of the Company in any such merger, consolidation, reorganization,
sale of assets or dissolution transaction, (ii) the price per share offered to
stockholders of the Company in any tender offer or exchange offer whereby a
Change of Control takes place, or (iii) if such Change of Control occurs other
than pursuant to a tender or exchange offer, the Fair Market Value per share of
the shares into which Awards are exercisable, as determined by the Committee,
whichever is applicable. In the event that the consideration offered to
stockholders of the Company consists of anything other than cash, the Committee
shall determine the fair cash equivalent of the portion of the consideration
offered which is other than cash.

(f) “Code” means the Internal Revenue Code of 1986, as amended. Reference in the
Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to any section and any regulations under such section.

(g) “Committee” means the Board or a committee designated by the Board. If the
Company is subject to Section 16 of the 1934 Act, the Committee shall be
composed entirely of not less than two (2) non-employee directors (within the
meaning of Rule 16b-3), each of whom shall be an “outside director” for purposes
of Code Section 162(m)(4), and shall be appointed by and serve at the pleasure
of the Board.

(h) “Company” means MetroCorp Bancshares, Inc.

(i) A “consultant” means an individual (other than a Director) who performs
services for the Employer as an independent contractor.

(j) A “covered employee” means an individual described in Code
Section 162(m)(3).

(k) “Director” means an individual elected to the Board by the stockholders of
the Company or by the Board under applicable corporate law who is serving on the
Board on the date the Plan is adopted by the Board or is elected to the Board
after such date.

(l) An “employee” means any person (including an officer or a Director) whom the
Employer has classified as an employee, regardless of whether such person is
retroactively or prospectively classified as a common law employee by any state
or federal governmental agency or court.

(m) “Employer” means the Company or an Affiliate.

(n) “Fair Market Value” means, as of any specified date, the mean of the high
and low sales prices of the Stock (i) reported by any interdealer quotation
system on which the Stock is quoted on that date or (ii) if the Stock is listed
on a national stock exchange, reported on the stock exchange composite tape on
that date; or, in either case, if no prices are reported on that date, on the
last preceding date on which such prices of the Stock are so reported. If the
Stock is traded over the counter at the time a determination of its fair market
value is required to be made hereunder, its fair market value shall be deemed to
be equal to the average between the reported high and low or closing bid and
asked prices of Stock on the most recent date on which Stock was publicly
traded. In the event Stock is not publicly traded at the time a determination of
its value is required to be made hereunder, the determination of its fair market
value shall be made by the Committee in such manner as it deems appropriate.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, for purposes of establishing the exercise price
of Options and Stock Appreciation Rights, the determination of Fair Market Value
in all cases shall be in accordance with Section 409A of the Code and the
regulations thereunder, with the intent that Options and Stock Appreciation
Rights granted under this Plan shall not constitute deferred compensation
subject to Section 409A of the Code.

(o) “Holder” means an individual who has been granted an Award.

(p) “Incentive Stock Option” means an incentive stock option within the meaning
of section 422(b) of the Code.

(q) “1934 Act” means the Securities Exchange Act of 1934, as amended.

(r) “Nonqualified Stock Option” means an option granted under Article VII of the
Plan to purchase Stock which does not constitute an Incentive Stock Option.

(s) “Option” means an Award granted under Article VII of the Plan and includes
both Incentive Stock Options to purchase Stock and Nonqualified Stock Options to
purchase Stock.

(t) “Option Agreement” means a written agreement between the Company and a
Holder with respect to an Option.

(u) “Parent Corporation” means a “parent corporation” of the Company within the
meaning of Code Section 424(e).

(v) “Performance Award” means an Award granted under Article X of the Plan.

(w) “Performance Award Agreement” means a written agreement between the Company
and a Holder with respect to a Performance Award.

(x) “Phantom Stock Award” means an Award granted under Article XI of the Plan.

(y) “Phantom Stock Award Agreement” means a written agreement between the
Company and a Holder with respect to a Phantom Stock Award.

(z) “Plan” means the Amended and Restated MetroCorp Bancshares, Inc. 2007 Stock
Awards and Incentive Plan, as amended from time to time.

(aa) “Restricted Stock Agreement” means a written agreement between the Company
and a Holder with respect to a Restricted Stock Award.

(bb) “Restricted Stock Award” means an Award granted under Article IX of the
Plan.

(cc) “Rule 16b-3” means SEC Rule 16b-3 promulgated under the 1934 Act, as such
may be amended from time to time, and any successor rule, regulation or statute
fulfilling the same or a similar function.

(dd) “Spread” means, in the case of a Stock Appreciation Right, an amount equal
to the excess, if any, of the Fair Market Value of a share of Stock on the date
such right is exercised over the exercise price of such Stock Appreciation
Right.

(ee) “Stock” means the common stock, $1.00 par value, of the Company.

(ff) “Stock Appreciation Right” means an Award granted under Article VIII of the
Plan.

 

3



--------------------------------------------------------------------------------

(gg) “Stock Appreciation Rights Agreement” means a written agreement between the
Company and a Holder with respect to an Award of Stock Appreciation Rights.

(hh) “Subsidiary Corporation” means a “subsidiary corporation” of the Company
within the meaning of Code Section 424(f).

III. EFFECTIVE DATE AND DURATION OF THE PLAN

This Plan shall be effective on the date of its adoption by the Board, subject
to the approval of the Plan by the Company’s stockholders within twelve months
after such adoption. The Plan will have no fixed expiration date; provided,
however, that no Incentive Stock Options may be granted more than 10 years after
the later of (a) the Plan’s adoption by the Board, or (b) the adoption by the
Board of any amendment to the Plan that constitutes the adoption of a new plan
for purposes of Code Section 422.

IV. ADMINISTRATION

(a) Committee. The Plan shall be administered by the Committee.

(b) Powers. Subject to the provisions of the Plan, and in the case of a
committee, subject to the specific duties delegated by the Board to such
committee, the Committee shall have the authority, in its discretion:

i. to determine the Fair Market Value;

ii. to select the employees, Directors and consultants to whom Awards may be
granted hereunder;

iii. to determine whether and to what extent Awards or any combination thereof,
are granted hereunder;

iv. to determine the number of shares of Stock or equivalent units to be covered
by each Award granted hereunder;

v. to approve forms of agreement for use under the Plan;

vi. to reduce the exercise price of an Award to the then current Fair Market
Value if the Fair Market Value of the Stock covered by such Award shall have
declined since the date the Award was granted, provided that such action shall
first have been approved by a vote of the stockholders of the Company;

vii. to determine or modify the terms and conditions, not inconsistent with the
terms of the Plan or applicable law, of any Award granted hereunder. Such terms
and conditions include, but are not limited to, the exercise price, the time or
times when Options or Stock Appreciation Rights may be exercised or other Awards
vest (which may be based on performance criteria), any vesting acceleration or
waiver of forfeiture restrictions, and any restriction or limitation regarding
any Award or the shares of Stock relating thereto, based in each case on such
factors as the Committee, in its sole discretion, shall determine;

viii. to construe and interpret the terms of the Plan and Awards and to
reconcile any inconsistency, correct any defect and/or supply any omission in
the Plan or Award agreement;

ix. to prescribe, amend and rescind rules and regulations relating to the Plan;

x. to modify or amend each Award, subject to Article XIII;

xi. to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the Committee;

xii. to determine the terms and restrictions applicable to Awards; and

xiii. to make all other determinations deemed necessary or advisable for
administering the Plan.

The determinations of the Committee on the matters referred to in this
Article IV shall be conclusive.

(c) Expenses. All expenses and liabilities incurred by the Committee in the
administration of this Plan shall be borne by the Company. The Committee may
employ attorneys, consultants, accountants or other persons to assist the
Committee in the carrying out of its duties hereunder.

 

4



--------------------------------------------------------------------------------

V. STOCK SUBJECT TO THE PLAN

(a) Stock Grant and Award Limits. The Committee may from time to time grant
Awards to one or more employees, Directors or consultants determined by it to be
eligible for participation in the Plan in accordance with the provisions of
Article VI. Subject to Article XII, the maximum aggregate number of shares of
Stock that may be issued under the Plan after (and subject to) approval by the
shareholders at the 2012 annual meeting of shareholders is (a) 556,696 shares
(consisting of the 56,696 shares remaining available for grant under the Plan as
of March 13, 2012 plus the 500,000 shares subject to approval by the
shareholders at the 2012 annual meeting), less (b) shares covered by any grants
made after March 13, 2012 and prior to the 2012 annual meeting under the Plan as
in effect prior to the 2012 annual meeting, plus (c) any shares returned or
otherwise made available under the Plan as a result of any forfeitures,
expirations or other terminations of Awards issued under the Plan. All shares
reserved for issuance under this Plan may be issued through Incentive Stock
Options.

Shares of Stock shall be deemed to have been issued under the Plan only to the
extent actually issued and delivered pursuant to an Award. To the extent that an
Award lapses, expires or is canceled or the rights of its Holder terminate or
the Award is settled in cash, any Stock subject to such Award shall again be
available for grant under an Award. Any shares of Stock which may remain
unissued and which are not subject to outstanding Awards at the termination of
this Plan shall cease to be reserved for the purpose of this Plan, but until
termination of this Plan or the termination of the last of the Awards granted
under this Plan, whichever last occurs, the Company shall at all times reserve a
sufficient number of shares to meet the requirements of this Plan. Separate
stock certificates shall be issued by the Company for those shares acquired
pursuant the exercise of an Incentive Stock Option and for those shares acquired
pursuant to the exercise of a Nonqualified Stock Option. No fractional shares of
Stock shall be delivered, nor shall any cash in lieu of fractional shares be
paid.

Notwithstanding any provision in the Plan to the contrary, no more than 200,000
shares of Stock may be subject to Options granted under the Plan to any one
individual during any calendar year, no more than 200,000 shares of Stock may be
subject to Stock Appreciation Rights granted under the Plan to any one
individual during any calendar year, and no more than 100,000 shares of Stock
may be granted under the Plan as a Restricted Stock Award to any one individual
during any calendar year. The number of shares of Stock that may be issued to
individuals as set forth in the preceding sentence shall be subject to
adjustment in the same manner as provided in Article XII hereof with respect to
shares of Stock subject to Options, Stock Appreciation Rights or Restricted
Stock Awards then outstanding. The limitations set forth in this paragraph shall
be applied in a manner which will permit compensation generated under the Plan
with respect to “covered employees” to constitute “performance-based”
compensation for purposes of Section 162(m) of the Code, including, without
limitation, counting against such maximum number of shares of Stock, to the
extent required under Section 162(m) of the Code and applicable interpretive
authority thereunder, any shares of Stock subject to Options or Stock
Appreciation Rights that expire, are canceled or repriced or Restricted Stock
Awards that are forfeited.

(b) Stock Offered. The stock to be offered pursuant to the grant of an Award may
be authorized but unissued Stock or Stock previously issued and outstanding and
reacquired by the Company.

VI. ELIGIBILITY

The Committee, in its sole discretion, shall determine who shall receive Awards
under the Plan. Awards other than Incentive Stock Options may be granted to all
employees, directors and consultants of the Company or its Affiliates, including
Affiliates that become such after adoption of the Plan. Incentive Stock Options
may be granted to all employees of the Company, a Parent Corporation or a
Subsidiary Corporation, including an entity that becomes a Parent Corporation or
a Subsidiary Corporation after adoption of the Plan. A recipient of an Award
must be an employee, Director or consultant at the time the Award is granted. An
Award may be granted on more than one occasion to the same person and may
include an Incentive Stock Option or a Nonqualified Stock Option, a Stock
Appreciation Right, a Restricted Stock Award, a Performance Award, a Phantom
Stock Award or any combination thereof.

 

5



--------------------------------------------------------------------------------

VII. STOCK OPTIONS

(a) Option Period. The term of each Option shall be as specified by the
Committee at the date of grant.

(b) Limitations on Exercise of Option. An Option shall be exercisable in whole
or in such installments and at such times as determined by the Committee.

(c) Special Limitations on Incentive Stock Options. Except as otherwise provided
under the Code or applicable regulations, to the extent that the aggregate Fair
Market Value (determined at the time the option is granted) of the Stock with
respect to which Incentive Stock Options (determined without regard to this
sentence) are exercisable for the first time by any Holder during any calendar
year under all plans of the Company and its Parent Corporation or Subsidiary
Corporations exceeds $100,000, such options shall be treated as Nonqualified
Stock Options. The Committee shall determine, in accordance with applicable
provisions of the Code, Treasury Regulations and other administrative
pronouncements, which of a Holder’s Incentive Stock Options will not constitute
Incentive Stock Options because of such limitation and shall notify the Holder
of such determination as soon as practicable after such determination. No
Incentive Stock Option shall be granted to an individual if, at the time the
Option is granted, such individual owns stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or of its
Parent Corporation or Subsidiary Corporation, within the meaning of
section 422(b)(6) of the Code, unless (i) at the time such Option is granted the
exercise price is at least 110% of the Fair Market Value of the Stock subject to
the Option and (ii) such Option by its terms is not exercisable after the
expiration of five years from the date of grant.

(d) Option Agreement. Each Option shall be evidenced by an Option Agreement in
such form and containing such provisions not inconsistent with the provisions of
the Plan as the Committee from time to time shall approve, including, without
limitation, provisions to qualify an Incentive Stock Option under section 422 of
the Code. An Option Agreement may provide for the payment of the exercise price,
in whole or in part, by (i) cash, cashier’s check, bank draft, or postal or
express money order payable to the order of the Company, (ii) subject to the
approval by the Committee, certificates representing shares of Stock theretofore
owned by the Holder duly endorsed for transfer to the Company, or (iii) any
combination of the preceding, equal in value to the full amount of the exercise
price. Each Option shall specify the effect of termination of employment or
service as a Director or consultant (by retirement, disability, death or
otherwise) on the exercisability of the Option. An Option Agreement may also
include, without limitation, provisions relating to (i) vesting of Options,
subject to the provisions hereof accelerating such vesting on a Change of
Control, (ii) tax matters (including provisions (y) permitting the delivery of
additional shares of Stock or the withholding of shares of Stock from those
acquired upon exercise to satisfy federal or state income tax withholding
requirements and (z) dealing with any other applicable employee wage withholding
requirements), and (iii) any other matters not inconsistent with the terms and
provisions of this Plan that the Committee shall in its sole discretion
determine. The terms and conditions of the respective Option Agreements need not
be identical.

(e) Exercise Price and Payment. The price at which a share of Stock may be
purchased upon exercise of an Option shall be determined by the Committee, but
(i) such exercise price shall never be less than the Fair Market Value of Stock
on the date the Option is granted and (ii) such exercise price shall be subject
to adjustment as provided in Article XII. The Option or portion thereof may be
exercised by delivery of an irrevocable notice of exercise to the Company. The
exercise price of the Option or portion thereof shall be paid in full in the
manner prescribed by the Committee. Notwithstanding the foregoing, an Option may
be granted with a per share exercise price of less than 100% of the Fair Market
Value per share of Stock if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of
Sections 409A and 424(a) of the Code and the regulations thereunder.

(f) Stockholder Rights and Privileges. The Holder shall be entitled to all the
privileges and rights of a stockholder only with respect to such shares of Stock
as have been purchased under the Option and for which certificates of stock have
been registered in the Holder’s name.

 

6



--------------------------------------------------------------------------------

(g) Options and Rights in Substitution for Stock Options Granted by Other
Corporations. Options and Stock Appreciation Rights may be granted under the
Plan from time to time in substitution for stock options held by individuals
employed by corporations who become employees as a result of a merger or
consolidation of the employing corporation with the Company, an Affiliate, or
any Subsidiary Corporation, or the acquisition by the Company, an Affiliate or a
Subsidiary Corporation of the assets of the employing corporation, or the
acquisition by the Company, an Affiliate or a Subsidiary Corporation of stock of
the employing corporation with the result that such employing corporation
becomes a Subsidiary Corporation.

(h) All Options granted under this Plan are subject to, and may not be exercised
before, the approval of this Plan by the stockholders of the Company prior to
the first anniversary date of the Board meeting held to approve this Plan, by
the affirmative vote of the holders of a majority of the outstanding shares of
the Company present, or represented by proxy, and entitled to vote at a meeting
at which a quorum is present, or by written consent in accordance with the laws
of the State of Texas.

VIII. STOCK APPRECIATION RIGHTS

(a) Stock Appreciation Rights. A Stock Appreciation Right is the right to
receive an amount equal to the Spread with respect to a share of Stock upon the
exercise of such Stock Appreciation Right. Stock Appreciation Rights may be
granted in connection with the grant of an Option, in which case the Option
Agreement will provide that exercise of Stock Appreciation Rights will result in
the surrender of the right to purchase the shares under the Option as to which
the Stock Appreciation Rights were exercised. Alternatively, Stock Appreciation
Rights may be granted independently of Options in which case each Award of Stock
Appreciation Rights shall be evidenced by a Stock Appreciation Rights Agreement
which shall contain such terms and conditions as may be approved by the
Committee. The Spread with respect to a Stock Appreciation Right may be payable
either in cash, shares of Stock with a Fair Market Value equal to the Spread or
in a combination of cash and shares of Stock. With respect to Stock Appreciation
Rights that are subject to Section 16 of the 1934 Act, however, the Committee
shall, except as provided in Article XII(c), retain sole discretion (i) to
determine the form in which payment of the Stock Appreciation Right will be made
(i.e., cash, securities or any combination thereof) or (ii) to approve an
election by a Holder to receive cash in full or partial settlement of Stock
Appreciation Rights. Each Stock Appreciation Rights Agreement shall specify the
effect of termination of employment or service as a Director or consultant (by
retirement, disability, death or otherwise) on the exercisability of the Stock
Appreciation Rights.

(b) Other Terms and Conditions. At the time of such Award, the Committee may, in
its sole discretion, prescribe additional terms, conditions or restrictions
relating to Stock Appreciation Rights. Such additional terms, conditions or
restrictions shall be set forth in the Stock Appreciation Rights Agreement made
in conjunction with the Award. Such Stock Appreciation Rights Agreements may
also include, without limitation, provisions relating to (i) vesting of Awards,
subject to the provisions hereof accelerating vesting on a Change of Control,
(ii) tax matters (including provisions covering applicable wage withholding
requirements), and (iii) any other matters not inconsistent with the terms and
provisions of this Plan, that the Committee shall in its sole discretion
determine. The terms and conditions of the respective Stock Appreciation Rights
Agreements need not be identical.

(c) Exercise Price. The exercise price of each Stock Appreciation Right shall be
determined by the Committee, but such exercise price (i) shall never be less
than the Fair Market Value of a share of Stock on the date the Stock
Appreciation Right is granted (or such greater exercise price as may be required
if such Stock Appreciation Right is granted in connection with an Incentive
Stock Option that must have an exercise price equal to 110% of the Fair Market
Value of the Stock on the date of grant pursuant to Article VII(c)) and
(ii) shall be subject to adjustment as provided in Article XII.

(d) Exercise Period. The term of each Stock Appreciation Right shall be as
specified by the Committee at the date of grant.

 

7



--------------------------------------------------------------------------------

(e) Limitations on Exercise of Stock Appreciation Right. A Stock Appreciation
Right shall be exercisable in whole or in such installments and at such times as
determined by the Committee.

IX. RESTRICTED STOCK AWARDS

(a) Forfeiture Restrictions to be Established by the Committee. Shares of Stock
that are the subject of a Restricted Stock Award shall be subject to
restrictions on disposition by the Holder and an obligation of the Holder to
forfeit and surrender the shares to the Company under certain circumstances (the
“Forfeiture Restrictions”). The Forfeiture Restrictions shall be determined by
the Committee in its sole discretion and set forth in the Restricted Stock
Agreement, and the Committee may provide that the Forfeiture Restrictions shall
lapse upon (i) the attainment of one or more performance goals established by
the Committee that are based on Earnings Per Share goal attainment, Efficiency
Ratio goal attainment, Non-Performing Loan goal attainment, and/or Asset Growth
goal attainment (ii) the Holder’s continued employment with the Employer for a
specified period of time, or (iii) a combination of the factors listed in
clauses (i) and (ii) of this sentence. Each Restricted Stock Award may have
different Forfeiture Restrictions, in the discretion of the Committee. The
Forfeiture Restrictions applicable to a particular Restricted Stock Award shall
not be changed except as permitted by Article IX(b) or Article XII.

(b) Other Terms and Conditions. Stock awarded pursuant to a Restricted Stock
Award shall be represented by a stock certificate registered in the name of the
Holder of such Restricted Stock Award. Unless otherwise provided in the
Restricted Stock Agreement, the Holder shall have the right to receive dividends
with respect to Stock subject to a Restricted Stock Award, to vote Stock subject
thereto and to enjoy all other stockholder rights, except that (i) the Holder
shall not be entitled to delivery of the stock certificate until the Forfeiture
Restrictions shall have expired, (ii) the Company shall retain custody of the
Stock until the Forfeiture Restrictions shall have expired, (iii) the Holder may
not sell, transfer, pledge, exchange, hypothecate or otherwise dispose of the
Stock until the Forfeiture Restrictions shall have expired, and (iv) a breach of
the terms and conditions established by the Committee pursuant to the Restricted
Stock Agreement shall cause a forfeiture of the Restricted Stock Award. The
Committee may provide in a Restricted Stock Agreement that payment of dividends
with respect to a Restricted Stock Award shall be subject to the attainment of
one or more performance goals established by the Committee that are based on the
criteria set forth in paragraph (a) above.

At the time of such Award, the Committee may, in its sole discretion, prescribe
additional terms, conditions or restrictions relating to Restricted Stock
Awards, including, but not limited to, rules pertaining to the termination of
employment or service as a Director or consultant (by retirement, disability,
death or otherwise) of a Holder prior to expiration of the Forfeiture
Restrictions. Such additional terms, conditions or restrictions shall be set
forth in a Restricted Stock Agreement made in conjunction with the Award. Such
Restricted Stock Agreement may also include, without limitation, provisions
relating to (i) vesting of Awards, subject to any provisions hereof accelerating
vesting on a Change of Control, (ii) tax matters (including provisions
(y) covering any applicable employee wage withholding requirements and
(z) prohibiting an election by the Holder under section 83(b) of the Code), and
(iii) any other matters not inconsistent with the terms and provisions of this
Plan that the Committee shall in its sole discretion determine. The terms and
conditions of the respective Restricted Stock Agreements need not be identical.

(c) Payment for Restricted Stock. The Committee shall determine the amount and
form of any payment for Stock received pursuant to a Restricted Stock Award,
provided that in the absence of such a determination, a Holder shall not be
required to make any payment for Stock received pursuant to a Restricted Stock
Award, except to the extent otherwise required by law.

(d) Agreements. At the time any Award is made under this Article IX, the Company
and the Holder shall enter into a Restricted Stock Agreement setting forth each
of the matters as the Committee may determine to be appropriate. The terms and
provisions of the respective Restricted Stock Agreements need not be identical.

 

8



--------------------------------------------------------------------------------

(e) Acceleration. The Committee at any time may accelerate the time or
conditions under which the Forfeiture Restrictions lapse.

(f) Certification. With respect to a Restricted Stock Award granted to a
“covered employee,” if the lapse of the Forfeiture Restrictions imposed upon
such Restricted Stock Award, or the payment of dividends with respect to such
Restricted Stock Award, is conditioned in whole or in part on the attainment of
performance goals, such Forfeiture Restrictions shall not lapse and such
dividends shall not be paid unless and until the Committee certifies in writing
that such performance goals and any other conditions on the lapse of Forfeiture
Restrictions or payment of dividends have been satisfied.

X. PERFORMANCE AWARDS

(a) Performance Period. The Committee shall establish, with respect to and at
the time of grant of each Performance Award, a performance period over which the
performance of the Holder shall be measured.

(b) Performance Awards. Each Performance Award shall have a maximum value
established by the Committee at the time of such Award.

(c) Performance Measures. Prior to or upon the commencement of each performance
period (or at such later time as may be permitted for qualified
performance-based compensation under Section 162(m) and the regulations
thereunder), the Committee shall establish written performance goals for each
Performance Award granted to a Holder for such performance period. The
performance goals shall be based on one or more of the following criteria:
Earnings Per Share goal attainment, Efficiency Ratio goal attainment,
Non-Performing Loan goal attainment, and/or Asset Growth goal attainment.

At the time of establishing the performance goals, the Committee shall specify
(i) the formula to be used in calculating the compensation payable to a Holder
if the performance goals are obtained, and (ii) the individual employee or class
of employees to which the formula applies. The Committee may also specify a
minimum acceptable level of achievement of the relevant performance goals, as
well as one or more additional levels of achievement, and a formula to determine
the percentage of the Performance Award deemed to have been earned by the Holder
upon attainment of each such level of achievement, which percentage may exceed
100%. The performance goals and amount of each Performance Award need not be the
same as those relating to any other Performance Award, whether made at the same
or a different time. Notwithstanding the terms of any Performance Award, the
maximum payout under this Plan pursuant to a Performance Award to any individual
for any calendar year shall not exceed $2,000,000.

Notwithstanding the terms of any Performance Award, the Committee, in its sole
and absolute discretion, may reduce the amount of the Performance Award payable
to any Holder for any reason, including the Committee’s judgment that the
performance goals have become an inappropriate measure of achievement, a change
in the employment status, position or duties of the Holder, unsatisfactory
performance of the Holder, or the Holder’s service for less than the entire
performance period. Notwithstanding the foregoing, the reduction of a
Performance Award payable to a Holder may not result in an increase in the
amount of a Performance Award payable to another Holder.

(d) Awards Criteria. In determining the value of Performance Awards, the
Committee shall take into account a Holder’s responsibility level,
contributions, performance, potential, other Awards and such other
considerations as it deems appropriate.

(e) Certification. Promptly after the date on which the necessary information
for a particular performance period becomes available, the Committee shall
determine, and certify in writing (with respect to each Holder who is a “covered
employee”), the extent to which the Performance Award for such performance
period has been earned, through the achievement of the relevant performance
goals, by each Holder for such performance period.

 

9



--------------------------------------------------------------------------------

(f) Payment. As soon as administratively feasible after the Committee has
determined and certified in writing (if required with respect to a “covered
employee”) the extent to which a Performance Award has been earned, but in no
event later than March 15 of the calendar year immediately following the
calendar year in which the performance period ends, the Holder of a Performance
Award shall be entitled to receive payment of an amount, not exceeding the
maximum value of the Performance Award, based on the achievement of the
performance measures for such performance period, as determined by the
Committee. Payment of a Performance Award may be made in cash, Stock or a
combination thereof, as determined by the Committee. Payment shall be made in a
lump sum. Any payment to be made in Stock shall be based on the Fair Market
Value of the Stock on the payment date.

(g) Agreements. At the time any Award is made under this Article X, the Company
and the Holder shall enter into a Performance Award Agreement with the Company
setting forth each of the matters contemplated hereby, and, in addition, such
matters as the Committee may determine to be appropriate, including, but not
limited to, rules pertaining to the termination of a Holder’s employment or
service as a Director or consultant. The terms and provisions of the respective
agreements need not be identical.

XI. PHANTOM STOCK AWARDS

(a) Phantom Stock Awards. Phantom Stock Awards are rights to receive shares of
Stock (or cash in an amount equal to the Fair Market Value thereof), or rights
to receive an amount equal to any appreciation in the Fair Market Value of Stock
(or portion thereof) over a specified period of time, which vest over a period
of time or upon the occurrence of an event (including without limitation a
Change of Control) as established by the Committee, without payment of any
amounts by the Holder thereof (except to the extent otherwise required by law)
or satisfaction of any performance criteria or objectives. Each Phantom Stock
Award shall have a maximum value established by the Committee at the time of
such Award.

(b) Award Period. The Committee shall establish, with respect to and at the time
of each Phantom Stock Award, a period over which or the event upon which the
Award shall vest with respect to the Holder.

(c) Awards Criteria. In determining the value of Phantom Stock Awards, the
Committee shall take into account an employee’s responsibility level,
performance, potential, other Awards and such other considerations as it deems
appropriate.

(d) Payment. Following the end of the vesting period for a Phantom Stock Award,
the Holder of a Phantom Stock Award shall be entitled to receive payment of an
amount, not exceeding the maximum value of the Phantom Stock Award, based on the
then vested value of the Award. Payment of a Phantom Stock Award may be made in
cash, Stock or a combination thereof as determined by the Committee. Payment
shall be made in a lump sum. Any payment to be made in Stock shall be based on
the Fair Market Value of the Stock on the payment date. Cash dividend
equivalents may be paid during or after the vesting period with respect to a
Phantom Stock Award, as determined by the Committee.

(e) Agreements. At the time any Award is made under this Article XI, the Company
and the Holder shall enter into a Phantom Stock Award Agreement setting forth
each of the matters contemplated hereby and, in addition, such matters as the
Committee may determine to be appropriate, including, but not limited to, rules
pertaining to the termination of a Holder’s employment or service as a Director
or consultant. The terms and provisions of the respective agreements need not be
identical.

XII. RECAPITALIZATION OR REORGANIZATION

(a) In the event of changes in the outstanding Stock or in the capital structure
of the Company by reason of any stock or extraordinary cash dividend,
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
shares of Stock or other securities of

 

10



--------------------------------------------------------------------------------

the Company, or other change in the corporate structure of the Company affecting
the shares of Stock, then the Committee shall, in an equitable manner and to the
extent necessary to preserve the economic intent of Awards, adjust the number
and class of shares which may be delivered under the Plan, the number, class,
and exercise price of shares covered by each outstanding Award, and the maximum
number of shares with respect to which any one person may be granted Awards
during any period. Any adjustments to the shares covered by each outstanding
Award shall be consistent with any adjustments to the shareholders of
outstanding Stock. Any adjustments under this Section XII shall be made in a
manner which does not adversely affect the exemption provided pursuant to Rule
16b-3 or otherwise result in a violation of Code Section 409A or the
disqualification of any Incentive Stock Option. Further, with respect to Awards
intended to qualify as “performance-based compensation” under Code
Section 162(m), such adjustments or substitutions shall be made only to the
extent that the Committee determines that such adjustments or substitutions
shall be made.

(b) In the event of a Change of Control, all outstanding Awards shall
immediately vest and become exercisable or satisfiable, as applicable, and the
Committee, in its discretion, may take any other action with respect to
outstanding Awards that it deems appropriate, which action may vary among Awards
granted to individual Holders; provided, however, that such action shall not
reduce the value of an Award. In particular, with respect to Options, the
actions the Committee may take upon a Change of Control include, but are not
limited to, the following: (i) accelerating the time at which Options then
outstanding may be exercised so that such Options may be exercised in full for a
limited period of time on or before a specified date (before or after such
Change of Control) fixed by the Committee, after which specified date all
unexercised Options and all rights of Holders thereunder shall terminate,
(ii) requiring the mandatory surrender to the Company by selected Holders of
some or all of the outstanding Options held by such Holders (irrespective of
whether such Options are then exercisable) as of a date, before or after such
Change of Control, specified by the Committee, in which event the Committee
shall thereupon cancel such Options and the Company shall pay to each such
Holder an amount of cash per share equal to the excess, if any, of the Change of
Control Value of the shares subject to such Option over the exercise price(s)
under such Options for such shares, (iii) make such adjustments to Options then
outstanding as the Committee deems appropriate to reflect such Change of Control
(provided, however, that the Committee may determine in its sole discretion that
no adjustment is necessary to Options then outstanding), or (iv) provide that
the number and class of shares of Stock covered by an Option theretofore granted
shall be adjusted so that such Option shall thereafter cover the number and
class of shares of Stock or other securities or property (including, without
limitation, cash) to which the Holder would have been entitled pursuant to the
terms of the agreement of merger, consolidation or sale of assets and
dissolution if, immediately prior to such merger, consolidation or sale of
assets and dissolution, the Holder had been the holder of record of the number
of shares of Stock then covered by such Option. The provisions contained in this
paragraph shall not terminate any rights of the Holder to further payments
pursuant to any other agreement with the Company following a Change of Control.
Notwithstanding anything herein to the contrary, in the event of a Change of
Control described in Article II(d)(ii), the Committee may determine, in its
discretion, that the treatment of Awards as described in this paragraph shall
apply only to Awards granted to employees, Directors or consultants of the
affected bank.

(c) The existence of the Plan and the Awards granted hereunder shall not affect
in any way the right or power of the Board or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities ahead of or
affecting Stock or the rights thereof, the dissolution or liquidation of the
Company or any sale, lease, exchange or other disposition of all or any part of
its assets or business or any other corporate act or proceeding.

(d) Any adjustment provided for in Subparagraphs (a) or (b) above shall be
subject to any required stockholder action.

(e) Except as hereinbefore expressly provided, the issuance by the Company of
shares of stock of any class or securities convertible into shares of stock of
any class, for cash, property, labor or services, upon direct sale, upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares of obligations of the

 

11



--------------------------------------------------------------------------------

Company convertible into such shares or other securities, and in any case
whether or not for fair value, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number of shares of Stock subject to
Awards theretofore granted or the exercise price per share, if applicable.

XIII. AMENDMENT AND TERMINATION OF THE PLAN

The Board in its discretion may terminate the Plan at any time with respect to
any shares for which Awards have not theretofore been granted. The Board shall
have the right to alter or amend the Plan or any part thereof from time to time;
provided that, except as provided herein or in an agreement governing an Award,
no change in any Award theretofore granted may be made which would impair the
rights of the Holder without the consent of the Holder (unless such change is
required in order to cause the benefits under the Plan to qualify as
performance-based compensation within the meaning of section 162(m) of the Code,
if applicable, and applicable interpretive authority thereunder, or otherwise
comply with applicable law), and provided, further, that the Board may not,
without approval of the stockholders, amend the Plan if such approval is
required to comply with Rule 16b-3, if applicable, any rule promulgated by the
exchange on which Stock is tradable, or Sections 162(m) or 422 of the Code or
any successor provisions, if applicable, or any other applicable law.

XIV. MISCELLANEOUS

(a) No Right to An Award. Neither the adoption of the Plan by the Company nor
any action of the Board or the Committee shall be deemed to give an employee any
right to be granted an Award to purchase Stock, a right to a Stock Appreciation
Right, a Restricted Stock Award, a Performance Award or a Phantom Stock Award or
any of the rights hereunder except as may be evidenced by an Award or by an
Option Agreement, Stock Appreciation Rights Agreement, Restricted Stock
Agreement, Performance Award Agreement or Phantom Stock Award Agreement on
behalf of the Company, and then only to the extent and on the terms and
conditions expressly set forth therein. The Plan shall be unfunded. The Company
shall not be required to establish any special or separate fund or to make any
other segregation of funds or assets to assure the payment of any Award.

(b) Employees’ Rights Unsecured. The right of an employee to receive Stock, cash
or any other payment under this Plan shall be an unsecured claim against the
general assets of the Company. The Company may, but shall not be obligated to,
acquire shares of Stock from time to time in anticipation of its obligations
under this Plan, but a Holder shall have no right in or against any shares of
Stock so acquired. All Stock shall constitute the general assets of the Company
and may be disposed of by the Company at such time and for such purposes as it
deems appropriate.

(c) No Employment Rights Conferred. Nothing contained in the Plan shall
(i) confer upon any employee any right with respect to continuation of
employment with any Employer or (ii) interfere in any way with the right of any
Employer to terminate an employee’s employment at any time.

(d) Other Laws. The Company shall not be obligated to issue any Stock pursuant
to any Award granted under the Plan at any time when the shares covered by such
Award have not been registered under the Securities Act of 1933 and such other
state and federal laws, rules or regulations as the Company or the Committee
deems applicable and, in the opinion of legal counsel for the Company, there is
no exemption from the registration requirements of such laws, rules or
regulations available for the issuance and sale of such shares. Unless the
Awards and Stock covered by this Plan have been registered under the Securities
Act of 1993, or the Company has determined that such registration is
unnecessary, each Holder exercising an Award under this Plan may be required by
the Company to give representation in writing that such Holder is acquiring such
shares for his or her own account for investment and not with a view to, or for
sale in connection with, the distribution of any part thereof.

(e) Clawbacks. Notwithstanding any other provisions in this Plan, any Award
which is subject to recovery under any law, government regulation or stock
exchange listing requirement, will be subject to such deductions

 

12



--------------------------------------------------------------------------------

and clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company pursuant to any such law, government regulation or stock exchange
listing requirement).

(f) Withholding. To the extent provided by the terms of an Award Agreement and
subject to the discretion of the Committee, a Holder may satisfy any federal,
state or local tax withholding obligation relating to the exercise or
acquisition of Stock under an Award by any of the following means (in addition
to the Company’s right to withhold from any compensation paid to the Holder by
the Company) or by a combination of such means: (a) tendering a cash payment;
(b) authorizing the Company to withhold shares of Stock from the shares of Stock
otherwise issuable to the Holder as a result of the exercise or acquisition of
Stock under the Award, provided, however, that no shares of Stock are withheld
with a value exceeding the minimum amount of tax required to be withheld by law;
or (c) delivering to the Company previously owned and unencumbered shares of
Stock.

(g) No Restriction on Corporate Action. Nothing contained in the Plan shall be
construed to prevent the Company, an Affiliate or any Subsidiary from taking any
corporate action which is deemed by the Company, an Affiliate or any Subsidiary
to be appropriate or in its best interest, whether or not such action would have
an adverse effect on the Plan or any Award made under the Plan. No employee,
beneficiary or other person shall have any claim against the Company, an
Affiliate or any Subsidiary as a result of any such action.

(h) Restrictions on Transfer. An Award shall not be transferable otherwise than
by will or the laws of descent and distribution and shall be exercisable during
the Holder’s lifetime only by such Holder or the Holder’s guardian or legal
representative.

(i) Beneficiary Designation. Each Holder may name, from time to time, any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under the Plan is to be paid in case of his or her death before
he or she receives any or all of such benefit. Each designation will revoke all
prior designations by the same Holder, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Holder in writing with
the Committee during his lifetime. In the absence of any such designation,
benefits remaining unpaid at the Holder’s death shall be paid to his estate.

(j) Rule 16b-3. It is intended that the Plan and any grant of an Award made to a
person subject to Section 16 of the 1934 Act meet all of the requirements of
Rule 16b-3. If any provision of the Plan or any such Award would disqualify the
Plan or such Award under, or would otherwise not comply with, Rule 16b-3, such
provision or Award shall be construed or deemed amended to conform to
Rule 16b-3.

(k) Section 162(m). If the Company is subject to Section 162(m) of the Code, it
is intended that the Plan comply fully with and meet all the requirements of
Section 162(m) of the Code so that Awards may, if intended, constitute
“performance-based” compensation within the meaning of such section. If any
provision of the Plan would disqualify the Plan or would not otherwise permit
the Plan to comply with Section 162(m) as so intended, such provision shall be
construed or deemed amended to conform to the requirements or provisions of
Section 162(m); provided that no such construction or amendment shall have an
adverse effect on the economic value to a Holder of any Award previously granted
hereunder. With respect to any Restricted Stock Awards or Performance Awards
granted to a “covered employee,” if the lapsing of the Forfeiture Restrictions
of such Restricted Stock Awards, or the payment of such Performance Award, is
contingent on the satisfaction of performance goals, (i) such performance goals
shall be established in writing by the Committee not later than ninety (90) days
after the commencement of the period of service to which the performance goals
relate; provided, however, that the performance goals must be established before
twenty- five percent (25%) of such period of service has elapsed, and (ii) the
Forfeiture Restrictions shall not lapse, and/or the Performance Award shall not
be paid, unless the shareholder approval requirements under Treasury Regulation
§ 1.162-27(e)(4) have been satisfied. The performance goals shall comply with
the requirements of Treasury Regulation § 1.162-27(e)(2).

 

13



--------------------------------------------------------------------------------

(l) Section 409A. The Plan is intended to comply with Section 409A of the Code
to the extent subject thereto, and, accordingly, to the maximum extent
permitted, the Plan shall be interpreted and administered to be in compliance
therewith. Any payments described in the Plan that are due within the
“short-term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless Applicable Laws require otherwise.
Notwithstanding anything to the contrary in the Plan, to the extent required to
avoid accelerated taxation and tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to the Plan during the six (6) month period immediately
following a Holder’s “separation from service” within the meaning of
Section 409A of the Code shall instead be paid on the first payroll date after
the six-month anniversary of the Holder’s separation from service.

(m) TARP. Notwithstanding anything in this Plan to the contrary, in the event
the Company has debt or equity securities issued and outstanding to the United
States Department of Treasury (“Treasury”) pursuant to the Troubled Asset Relief
Program Capital Purchase Program (“CPP”) of Treasury, any grants of Awards or
payments to Holders (including, but not limited to, acceleration of the
exercisability or payment of Awards) shall be limited to the extent required
under Section 111(b) of the Emergency Economic Stabilization Act of 2008
(“EESA”), as amended by the American Recovery and Reinvestment Act of 2009, and
as implemented by guidance or regulation thereunder (the “CPP Guidance”). This
paragraph shall be in effect only until such time as Treasury no longer owns any
debt or equity securities of the Company acquired pursuant to the CPP, except to
the extent required by Section 111 of EESA.

(n) Indemnification. Each person who is or shall have been a member of the
Committee or of the Board shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him in connection with or resulting from any claim,
action, suit, or proceeding to which he may be a party or in which he may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him in settlement thereof, with the
Company’s approval, or paid by him in satisfaction of any judgment in any such
action, suit, or proceeding against him, provided he shall give the Company an
opportunity, at its own expense, to handle and defend the same before he
undertakes to handle and defend it on his own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights or indemnification to
which such persons may be entitled under the Company’s Articles of Incorporation
or Bylaws, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.

(o) Governing Law. This Plan shall be construed in accordance with the laws of
the State of Texas.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the foregoing
by the Board, MetroCorp Bancshares, Inc. has caused this document to be duly
executed in its name and behalf by its proper officer thereunto duly authorized
as of this 26th day of March, 2012.

By:        /s/ Don J. Wang                            

Name:   Don J. Wang                              

Title:     Chairman of the Board                

 

15